DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 2/28/2022, with respect to instant claims 1, 3, 5-13 have been fully considered and are persuasive.  The rejection of claims 1, 10-11 under 35 U.S.C. § 102(a)(1) as being anticipated by Eo (US 2013/0323563) and rejection of claim 2 under 35 U.S.C. §103 as being unpatentable over Eo in view of Eo (US 2011/0256436, hereinafter Eo ‘436) have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
Claim 3 has been amended as follows:
A secondary battery comprising:
a first electrode assembly including a first cathode and a first anode;
a second electrode assembly disposed to be opposite the first electrode assembly, the second electrode assembly including a second cathode and a second anode;
a cooling plate disposed between the first and second electrode assemblies for cooling of the first and second electrode assemblies;
an exterior material in which the first and second electrode assemblies are disposed;
a cathode tab electrically connected to the first and second cathodes and exposed outside the exterior material; and
an anode tab electrically connected to the first and second anodes and exposed outside the exterior material,
wherein at least one of the cathode tab and the anode tab is coupled to the cooling plate, and
wherein the cooling plate includes:
a first cooling plate in contact with a surface of the first electrode assembly, wherein the surface of the first electrode assembly faces the second electrode assembly;
a second cooling plate disposed to be opposite the first cooling plate and in contact with a surface of the second electrode assembly, wherein the surface of the second electrode assembly faces the first electrode assembly; and
an adhesive layer arranged between the first and second cooling plates and configured to bond the first and second cooling plates to each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Non-Final Office Action mailed 11/26/2021 on P6-7 previously indicated claims 3-9 and 12 as containing allowable subject matter.  The claim amendments filed 2/28/2022 in which claim 1 has been amended to include the allowable subject matter of claim 4 as well as the subject matter of claim 2 and claim 3 has been rewritten in independent form including the subject matter of claims 1-2 places the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/9/2022